DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/561,823, filed on 09/26/2017.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “each sensor feature reflects a wave mode and/or transmit the wave mode” in lines 6 and 7 should read “each sensor feature reflects a wave mode and/or transmits the wave mode” (emphasis on possible corrective change) or the like.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10520370. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are to a method while the reference claims of US10520370 are to a system with the same limitations recited structurally.
Specifically, see the limitations of claim 1 in both the reference patent and instant patent:

Instant claim 1: 
A method for distributed sensing and measurements of physical and chemical properties of surrounding media, the method comprising: (see preamble of reference claim 1)
generating at least one ultrasonic wave having a wave mode; (see 3rd ¶ of reference claim 1)
providing the at least one ultrasonic wave to a plurality of waveguides, each waveguide has an elongated body configured to guide waves between a first end and a second end to at least one sensor feature of the waveguide between the first end and second end so that each sensor feature reflects a wave mode and/or transmit the wave mode; (see 2nd and 3rd ¶s of reference claim 1)
receive the at least one ultrasonic wave with at least one first receiver transducer that converts the wave mode that traveled along the elongated body into a first electronic signal, wherein each waveguide has a first receiver transducer at the second end thereof that captures the wave mode from the ultrasonic transmitter transducer at the first end of the corresponding waveguide; (see 4th and 3rd ¶s of reference claim 1)

th and 5th ¶s of reference claim 1)
receiving data into a data collection system from the plurality of first receiver transducers and the plurality of second receiver transducers so as to receive data of the first electronic signal and the second electronic signal; and (see final ¶ of reference claim 1)
calculating, with the data collection system, properties of a fluid surrounding the plurality of waveguides. (see final ¶ of reference claim 1)

See also claims 2-20 in each claim set being recited in the same manner as the same claim number in the reference patent (but structurally in the reference patent).

Allowable Subject Matter
Claims 1-20 would be allowable with a properly filed terminal disclaimer OR if rewritten or amended to overcome the rejection(s) for double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Aharoni et al. (US 20070123776), Scarton et al. (US 20150176399), Hanscombe et al. (EP 0465029) and Wang et al. (US 20050232532), fail to specifically teach the invention as claimed. The specific limitations of the steps of generating at 
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855